IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 710
                                                    :
ORDER AMENDING RULES 1915.10                        :         CIVIL PROCEDURAL RULES
AND 1930.1 OF THE PENNSYLVANIA                      :
RULES OF CIVIL PROCEDURE                            :         DOCKET
                                                    :

                                                ORDER


PER CURIAM

       AND NOW, this 22nd day of October, 2020, upon the recommendation of the
Domestic Relations Procedural Rules Committee, the proposal having been published
for public comment in the Pennsylvania Bulletin, 49 Pa.B. 2714 (June 1, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1915.10 and 1930.1 of the Pennsylvania Rules of Civil Procedure are
amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 1, 2021.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.